C OVINGTORN 2" Document 155 Filed 11/11/19 Page1of1 PagelD #: 1391

Covington & Burling L.
The New York Times Building

BEIJING BRUSSELS DUBAI] FRANKFURT JOHANNESBURG 620 Eighth Avenue

LONDON LOS ANGELES NEW YORK PALO ALTO New York, NY 10018-1405
; 2

SAN FRANCISCO SEOUL SHANGHAI WASHINGTON T +1212 8411000

November 10, 2019
BY ECF AND EMAIL

The Honorable Joan M. Azrack
United States District Judge
Eastern District of New York
100 Federal Plaza

Central Islip, NY 11722

Re: United States v. Christopher McPartland, et al., 17-cr-0587 (JMA)
Dear Judge Azrack:

We submit this letter on behalf of defendant Thomas Spota and in response to the Court’s
order, dated November 9, 2019, directing the defendants to identify what personal information
they intend to mention during opening statements. We advise the Court that we intend to refer to
Mr. Spota’s age, and marital and familial status in opening statements.

Respectfully submitted,

Alan Vinegrad

Un Vingpied /y

ADH VUE 8
Y /

cc (by e-mail): all counsel of record
